Citation Nr: 1617619	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  07-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issue on appeal was previously remanded by the Board in August 2011, November 2013, and October 2014.  The Veteran's case was most recently before the Board in October 2015 at which time it was remanded for additional evidentiary development, to specifically include efforts to verify the claimed in-service stressors.  The case has now been returned to the Board for further appellate action.  As discussed below, the Board finds there has been substantial compliance with prior remand directives such that an additional remand is not required concerning the issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system was utilized in this case.  Instead of paper, highly secured electronic repositories are used to store and review every document involved in the claims process.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's alleged stressors do not involve combat or fear of hostile military or terrorist activity, and they are otherwise uncorroborated.
 
2.  The competent and probative evidence of record does not support a finding that the Veteran experienced an in-service incident or stressor that led to the development of a psychiatric disorder.
 
3.  An acquired psychiatric disorder, including PTSD, was not manifest during active service; and, the preponderance of the evidence fails to establish a present acquired psychiatric disorder as a result of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran was notified via letters dated in September/November/December 2004 and January/August 2005 of the criteria for establishing entitlement to service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  While the Veteran was not provided notice required by Dingess until a September 2015 supplemental statement of the case, this timing error is harmless, insofar as service connection is denied so no rating or effective date will be assigned.  No further development is required regarding the duty to notify.

Regarding VA's statutory duty to assist in claims development, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Efforts by the RO to obtain the Veteran's service records from the National Personnel Records Center (NPRC) in St. Louis, Missouri, has revealed that the records are "fire-related," that is, destroyed in a 1973 fire at the NPRC's facilities.  As such, the Veteran's service records are unavailable.  VA has a heightened duty to assist the Veteran in developing his claim in light of the unavailable records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The legal standard, however, for proving the Veteran's claim is not lowered but, rather, the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran is increased.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Pertinent medical evidence associated with the claims files consists of VA and private treatment records.  VA also attempted to verify the Veteran's alleged in-service non-combat stressors, as outlined below.  These efforts were unsuccessful and, under the circumstances of this case, it appears that further development would serve no useful purpose and would instead result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran has not been afforded a VA examination in order to address the nature and etiology of any acquired psychiatric disorder.  In this regard, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. 

Here, there is evidence of the post-service diagnosis of, and treatment for, several psychiatric disorders, including PTSD, but there is no competent evidence of these disorders in-service or for many years thereafter, evidence of an event or injury resulting in these current disorders, or indication that these disorders may be associated with the Veteran's active service.  Much of the outcome this appeal is based on the Veteran's purported in-service stressor(s) not on whether there is sufficient evidence to establish a diagnosis or a medical nexus.  An examination would not help to verify the stressor.  As he has not presented a prima facie case for service connection for an acquired psychiatric disorder, a Remand for an examination and opinion is not required at this point.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (1).  However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

38 C.F.R. § 3.304(f) (3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f)  is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist. 

The Board is not required to accept the Veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.

The record shows that the Veteran has been diagnosed as having PTSD. There are also indications in the diagnoses of record that relate his PTSD to alleged in-service stressors.  Thus, the outcome of the claim for service connection for PTSD will be determined on whether there is evidence of a credible/verifiable stressor.

In this regard, there is no evidence that the Veteran engaged in combat.  He also does not contend that he has PTSD related to any fear of hostile military or terrorist activity during service; his in-service stressors upon which his PTSD is based must be supported by credible evidence showing that the claimed in-service stressors occurred.  However, the Board finds that there is no credible evidence of record that corroborates that Veteran's accounts of the claimed in-service stressors.

The Veteran contends that his PTSD is related to witnessing a tank accident on February 27, 1959, during training in Grafenwoehr, Germany.  According to the Veteran, the accident resulted in the deaths of four servicemen, identified by the Veteran in an August 2004 statement as PFC Hunt, PFC Sey, PFC Grozer, and PFC Steele. The Veteran identified his unit as being Company A, 2nd Tank Battalion, 67th Armored, 4th Armored Division. 

In an effort to corroborate the Veteran's stressor, the RO made a January 2005 inquiry to the Department of the Army to obtain investigative records of the tank accident.  In a February 2005 response, the Department of the Army advised that no records were in its possession as such incidents were not tracked or investigated by the U.S. Army Safety Center until September 1973.  

The RO also made an inquiry to the NPRC to obtain records in connection with the aforementioned accident and casualties.  In August 2012 the NPRC replied "no records found".

Subsequently, the Veteran submitted an April 2012 statement in which he asserted that he witnessed PFC [redacted], a member of his unit, shoot himself and witnessed CPL [redacted] commit suicide.  The RO submitted an inquiry to NPRC via VA Form 21-3101 in which a reply was received from the Joint Services Records Research Center (JSRRC) in August 2015 that no records could be located due to lack of information.

The US Army Crime Records Center also replied to an inquiry for records in July 2014, stating that the request exceeded their 40 year retention.

In August 2014 the Veteran submitted correspondence, noting that he did not know the full names, social security numbers, or dates of birth for the aforementioned deceased individuals.  Subsequently, in February 2015, the RO requested information for PFC [redacted] and CPL [redacted], to include their service numbers.  The Veteran replied in April 2015 that he did not know the full names of the individuals, their social security numbers, or their service numbers.

In an August 2015 deferred rating, the RO noted that an Internet search of Cold War Casualties showed that Cpt (or possibly Cpl) [redacted] of the 33rd Tank Battalion committed suicide in 1958 with a 45-caliber weapon.  With this information, the RO submitted another inquiry to NPRC via VA Form 21-3101.  As of the most recent October 2015 remand, no reply was received.  Consequently, the Board remanded this case for completion of this requested action.

In response to the Board's October 2015 remand, the RO submitted another inquiry to NPRC via VA Form 21-3101 and a response was received in November 2015 that "we cannot identify a record for this Veteran ([redacted]) without the service number."

Moreover, correspondence was received from the JSRRC in December 2015 that a total of four JSRRC coordinators developed for this alleged stressor; it was deemed futile.

Based on review of the foregoing evidence of record, the Board finds that the Veteran has not provided the necessary details to allow for verification.  The Veteran was specifically advised by the RO in February 2015 that they had not received the required details to confirm the in-service stressors.  As noted above, the Veteran replied on multiple occasions that he did not have the requisite information regarding the deceased.  

The Board also acknowledges that an April 2012 private clinical evaluation is evidence in support of the claim in that it suggests that the Veteran suffers from "service connected PTSD".  Moreover, VA treatment records indicate that diagnoses of PTSD have been attributed to in-service stressors.  However, these diagnoses, as discussed above, are based on uncorroborated, unverified in-service stressors.  Further, while the examiners seem to have found the Veteran to be a credible historian, the Board emphasizes that VA regulations clearly provide that service connection for PTSD requires "credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f).  The April 2012 evaluation and VA treatment records do not identify any particular specific, supporting evidence that the incidents occurred as reported by the Veteran.

These opinions lack probative value because they are based on the unverified stressors.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

In sum, the evidence of record does not support the incurrence of the Veteran's claimed in-service stressors.  The absence of a credible/verifiable stressor necessitates a denial of the claim for service connection for PTSD.

The Board will next consider the Veteran's claim for service connection for other psychiatric disorders other than PTSD. 

As to element (1) of the Shedden/Caluza analysis, there is evidence of psychiatric disability.  VA treatment and private treatment records reflect diagnoses to include depressive disorder, major depressive disorder, and chronic adjustment disorder.

Turning to element (2), service incurrence, as noted above the Veteran's service treatment records are "fire-related," that is, destroyed in a 1973 fire at the NPRC's facilities.  As such, the Veteran's service records are unavailable.  Moreover, as outlined above, extensive efforts to corroborate in-service stressors have been unsuccessful.

As to element (3), a nexus, there is no medical opinion of record which relates any of the Veteran's variously diagnosed psychiatric disorders to his period of active service.

A review of the foregoing also fails to show that the Veteran had a chronic psychological disability during his period of service.  There is also no competent evidence establishing a diagnosis of psychosis at any time during the pending appeal.  Service connection for an acquired psychiatric disability based on the theory of direct onset (38 C.F.R. § 3.303(a)) or a presumption of service connection (38 C.F.R. §§ 3.307, 3.309) is not established.

In sum, the Veteran was not shown to have any diagnosed psychiatric disability during his period of service.  There is likewise no competent evidence diagnosing any psychosis within a year of service discharge.  Moreover, as previously stated, there is no competent medical opinion that relates any of the Veteran's variously diagnosed psychiatric disabilities to his service, other than to corroborate in-service incidents that have been found to be unverifiable.

Due consideration has been given to the Veteran's personal assertions that he has currently diagnosed psychiatric disabilities related to his service.  However, given his lack of special training or medical expertise in evaluating psychiatric disorders, the opinions are not deemed competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


